133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Pablo M. COLLINS, Appellant.
No. 96-4278EM.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 21, 1998.Filed Feb. 3, 1998.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Pablo M. Collins appeals his convictions for possessing with intent to distribute cocaine base and carrying a firearm in relation to that drug-trafficking crime.  Collins contends the district court committed error in admitting evidence of an earlier drug crime against a co-defendant and improperly instructed the jury on carrying a firearm in relation to a drug crime.  Collins also contends the evidence is insufficient to support his convictions.  A review of the record shows that Collins's claims are without merit.  Because the appeal involves the straightforward application of settled principles of law, a discussion of the issues will serve no useful purpose.  We thus affirm Collins's convictions without an extended opinion.  See 8th Cir.  R. 47B.